DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed on 2/3/22.
3.    Claims 1 – 3, 5, 7 – 8, 11 – 13, 17 – 19 and 23 – 24 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1, 7, 8, 12, 18 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US 20050208988) and in view of Wolf (US 20100081497).
6.	Regarding claims 1, 12 and 18, Parker discloses a method for generating all winning game outcomes (i.e. winning combination) of a gaming device having the game outcomes displayed on a display device (i.e. the display device associated with the display screen of FIG. 1) as a combination of symbols, the method comprising (abstract and paragraphs 10, 12 and 13 and FIG. 1): 
monitoring the occurrence of each play of a game played on the gaming device, the game having a plurality of possible winning game outcomes (i.e. the winning outcome of providing modified pay out schedule/Win Streak Bonus) and at least one non-winning game outcome (i.e. a game outcome associated with a lose state described in paragraph 13) (paragraphs 10, 12, 13, 28 and 29); 
incrementing a plurality of counts (i.e. plurality of counts of a plurality of independent win stores described in paragraph 10) responsive to play of the game, wherein each count is associated with at least one of a plurality of winning game outcomes (i.e. each count is associated with the winning outcome of providing modified pay out schedule//Win Streak Bonus) (paragraphs 10, 28 and 29; paragraph 10 teaches There may be a plurality of independent win stores, each one being associated with different win states, such as types of winning Poker hands (e.g. Four of a Kind, Flushes). The step of modifying a value in a said win store may only be performed for certain win states. Each independent win store may be a win counter that is incremented when its associated win state is achieved. Each such win counter may be associated with a particular target value and a modified pay out schedule can be made available when one or more of the win counters reach their associated targets); 
comparing the incremented plurality of counts (i.e. the plurality of counts of the plurality of independent win stores described in paragraph 10) to a trigger threshold (i.e. the target value described in paragraph 10) (paragraph 10);
based on the incremented plurality of counts (i.e. the plurality of counts of the plurality of independent win stores described in paragraph 10)satisfying the trigger threshold (i.e. the target value described in paragraph 10), displaying a winning game outcome (i.e. modified pay out schedule/Win Streak Bonus) on the display device (i.e. the display device associated with the display screen of FIG. 1) (paragraphs 10, 28 and 29 and FIG. 1);
displaying one of the non-winning outcomes (i.e. an outcome associated with a combination of cards results in a lose state) each time none of the counts bears the predefined relationship to its associated trigger threshold (i.e. the target value described in paragraph 10) (paragraph 10, 12 and 13); 
Parker fail to explicitly disclose the following limitations:
and randomly selecting each trigger threshold from within a range of counts, at least some of the ranges having counts that differ from one another.
Wolf teaches:
and and randomly selecting each trigger threshold from within a (plurality) range of counts, at least some of the ranges having counts that differ from one another (i.e. a first range of 0 to 10,000 and second of range 0f 0 to 9000 described in paragraph 148 have at least some of the ranges having counts that differ from one another) (paragraph 148; the gaming system selects random numbers from different ranges of numbers for different players of different player tracking rankings. For example, for each bonus event eligibility point accumulated by a player associated with a gold player tracking ranking (i.e., Player A), the gaming system selects a random a random number from the range of 0 to 10,000. In this example, for each accumulated bonus event eligibility point accumulated by a player associated with a platinum player tracking ranking (i.e., Player B), the gaming system selects a random a random number from the range of 0 to 9,000).
Therefore, one ordinary skilled in the art at the time of the invention would have modified Parker in view of Wolf to include the aforementioned method in order to achieve the predictable result of improving the player's gaming experience and improving player interest.
Regarding claim 12 (in addition to the limitations discussed above), Parker also discloses at least one computing processor configured to execute computer readable program code to implement the method of claim 1 (abstract and paragraph 1).
Wolf also teaches that the electronic gaming machine comprises:
an accepting device configured to engage a physical item associated with a monetary value, the monetary value establishing a credit balance that is decreasable based on at least wagering activity (paragraph 39; a payment device such as a payment acceptor includes a note, ticket or bill acceptor 28 wherein the player inserts paper money, a ticket, or voucher and a coin slot 26 where the player inserts money, coins, or tokens and When a player funds the gaming device, the processor determines the amount of funds entered and displays the corresponding amount on the credit or other suitable display as described above); 
a cashout actuator operative to redeem the credit balance by at least one of a ticket printer, a coin hopper, a currency dispenser, and an electronic account to which value is transferred (paragraph 42; one input device is a cash out button 34. The player may push the cash out button and cash out to receive a cash payment or other suitable form of payment corresponding to the number of remaining credits. In one embodiment, when the player cashes out, a payment device, such as a ticket, payment, or note generator 36 prints or otherwise generates a ticket or credit slip to provide to the player); 
Therefore, one ordinary skilled in the art at the time of the invention would have modified Parker in view of Wolf to include the aforementioned method in order to achieve the predictable result of improving the player's gaming experience and improving player interest.
Regarding claim 18 (in addition to the limitations discussed above), Parker discloses also discloses a non-transitory computer readable storage medium on which is recorded computer executable instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to execute the method of claim 1 (abstract and paragraph 1)
7.	Regarding claim 7, Parker discloses monitoring and incrementing occur within the gaming device (i.e. the gaming device described in paragraph 1) implementing the game (paragraphs 1 and 10).
8.	Regarding claim 8, Wolf also teaches performing gaming functions (i.e. the gaming function of monitoring and incrementing occur external to the gaming device (i.e. occur at the central server described in paragraph 67) (paragraph 67).
9.	Regarding claims 24, Wolf also teaches selecting each possible non-winning game outcome responsive to incrementing a count toward a randomly selected trigger threshold within a range of counts (i.e. the range (ranges) of counts described in paragraph 148) (paragraph 148).
10.	Claims 2, 13 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US 20050208988) and in view of Wolf (US 20100081497) and further in view of Luciano (US 6537150).
11.  	Regarding claims 2, 13 and 19, the combination of Parker and Wolf teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
associating a non-winning game-outcome count with a non-winning game outcome; 
incrementing the non-winning game-outcome count 
and displaying the non-winning game outcome on the display device when the non-winning game-outcome count bears a predefined relationship to the non-winning result trigger threshold.
Luciano also teaches:
associating a non-winning result count (i.e. non-winning result count with a trigger threshold of ten described in Col 17, line 66 – Col 18, line 17) with a non-winning game-outcome  (Col 17, line 66 – Col 18, line 17);
incrementing the non-winning game-outcome  count responsive to  each play of the game (Col 17, line 66 – Col 18, line 17);
comparing the non-winning game-outcome count with a non-winning count trigger threshold (i.e. trigger threshold of lost ten plays in a row) (Col 17, line 66 – Col 18, line 17); 
and displaying the non-winning game outcome on the display device at the game indicia locations when the non-winning outcome count bears a predefined relationship to the non-winning result trigger threshold (Col 17, line 66 – Col 18, line 17; the system could be programmed to distribute all or part of the special fund after a predetermined number of consecutive losing plays. For example, the system could be programmed to distribute an award, from the special fund, if a player has lost ten plays in a row.).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Parker and Wolf in view of Luciano to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
12.	Claims 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US 20050208988) and in view of Wolf (US 20100081497) and further in view of Okada (US 20060128459)
13.	Regarding claim 3, the combination of Parker and Wolf teach the invention substantially as disclosed, but fail to explicitly teach the following limitations:
displaying the non- winning game outcome on the display device includes displaying a plurality of symbols that differ from at least one of the winning game outcomes by only a single symbol.
Okada teaches:
displaying the non- winning game outcome on the display device includes displaying a plurality of symbols that differ from at least one of the winning game outcomes by only a single symbol (paragraph 155; paragraph 155 teaches when a winning combination is won, all the same symbols are stopped and displayed. Therefore, when a "miss" is selected, at least one of the symbols stopped on the active pay line L in the reels R is different from the others).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Parker and Wolf in view of Okada to include the aforementioned method in order to achieve the predictable result of improving a player's gaming experience (i.e. by providing an award for a near miss combination (i.e. a plurality of indicia that differ from at least one of the winning game results by only a single symbol)).
14.	Claims 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US 20050208988) and in view of Wolf (US 20100081497) and further in view of Walker (US 20060073884)
15.	Regarding claims 5, Parker also teaches:
allowing play on a first gaming device (i.e. the gaming device described in paragraph 1) by a player (abstract and paragraph 1)
storing (i.e. storing information in the plurality of independent win stores) each of the counts (i.e. each of the counts associated with the plurality of independent win stores), and trigger thresholds (i.e. target values described in paragraph 10) (paragraph 10; There may be a plurality of independent win stores, each one being associated with different win states, such as types of winning Poker hands (e.g. Four of a Kind, Flushes). The step of modifying a value in a said win store may only be performed for certain win states. Each independent win store may be a win counter that is incremented when its associated win state is achieved. Each such win counter may be associated with a particular target value and a modified pay out schedule can be made available when one or more of the win counters reach their associated targets) 
The combination of Parker and Wolf teach the invention substantially as disclosed, but fail to explicitly teach the following limitations:
“storing each of the counts and trigger thresholds” in a memory coupled over a network to the first gaming device;
allowing play on a second gaming device by the player, the second gaming device also coupled to the memory via the network; 
and incrementing the counts responsive to play on the second gaming device by the player.
Walker teaches:
storing gaming information (i.e. the gaming information of each of the counts and trigger thresholds) in a memory coupled over a network to the first gaming device (i.e. gaming device 250a) (paragraphs 56 and 58 and FIG. 2; Records stored in a database, such as those described elsewhere herein for example, may store indications of the determinations. Similarly, information associated with an available and/or triggered post-play benefit may be stored, populated, and/or updated. Data stores, databases, files, and/or other data structures or information may be stored remotely (e.g., at a gaming server, controller, and/or data repository));
allowing play on a second gaming device by the player, the second gaming device also coupled to the memory via the network (paragraphs 56 and 58 and FIG. 2); 
and perform gaming functions (i.e. gaming functions of incrementing the counts) responsive to play on the second gaming device by the player (paragraph 171).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Parker and Wolf in view of Walker to include the aforementioned method in order to facilitate good feelings and emotions of players to encourage lengthier and/or faster play (as described by Walker, paragraph 2).
16.	Claims 11, 17 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US 20050208988) and in view of Wolf (US 20100081497) and in view of  Walker2 (US 20080026810)
17.	Regarding claims 11, 17 and 23, the combination of Parker and Wolf teach the invention substantially as disclosed, but fail to explicitly teach the following limitations:
one of the predefined ranges of counts is at least two orders of magnitude greater than another of the predefined range of counts 
Walker2 teaches:
one of the predefined ranges of counts is at least two orders of magnitude greater than another of the predefined range of counts (paragraph 16; the top lottery prizes and the amount charged for each lottery entry for the two lottery games differ by several orders of magnitude).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Parker and Wolf in view of Walker2 to include the aforementioned method in order to achieve the predictable result of improved player gaming experience.

Response to Arguments
18.	Applicant's arguments filed on 2/3/22 have been fully considered but they are not persuasive. 
19.	Regarding claims 1, 12, 17, 18, and 23, the applicant argues that the prior art does not teach or suggest the newly amended limitation of: "incrementing a plurality of counts responsive to play of the game, wherein each count is associated with at least one of a plurality of winning game outcomes [and] based on the incremented plurality of counts satisfying the trigger threshold, displaying a winning game“ because the Parker reference merely teaches modifying a pay table based on a number of consecutive wins a player achieves (Remarks, pages 7 – 8).
	The examiner respectfully disagrees.
	The cited prior art Parker reference teaches the aforementioned limitations:
incrementing a plurality of counts (i.e. plurality of counts of a plurality of independent win stores described in paragraph 10) responsive to play of the game, wherein each count is associated with at least one of a plurality of winning game outcomes (i.e. each count is associated with the winning outcome of providing modified pay out schedule//Win Streak Bonus) (paragraphs 10, 28 and 29; paragraph 10 teaches There may be a plurality of independent win stores, each one being associated with different win states, such as types of winning Poker hands (e.g. Four of a Kind, Flushes). The step of modifying a value in a said win store may only be performed for certain win states. Each independent win store may be a win counter that is incremented when its associated win state is achieved. Each such win counter may be associated with a particular target value and a modified pay out schedule can be made available when one or more of the win counters reach their associated targets); 
[and] based on the incremented plurality of counts (i.e. the plurality of counts of the plurality of independent win stores described in paragraph 10)satisfying the trigger threshold (i.e. the target value described in paragraph 10), displaying a winning game outcome (i.e. modified pay out schedule/Win Streak Bonus) on the display device (i.e. the display device associated with the display screen of FIG. 1) (paragraphs 10, 28 and 29 and FIG. 1);
Further, The Parker reference teaches the aforementioned limitations and does not  merely/only teaches modifying a pay table based on a number of consecutive wins a player achieves because the feature of providing modified pay out schedule/Win Streak Bonus taught by the Parker reference read on the claimed “winning game outcome”.

Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715